DETAILED ACTION
	This Office action is in response to the Request for Continued Examination (RCE) filed on 01 December 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 December 2020 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 01 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,676,825 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



 Allowable Subject Matter
Claims 1-3 and 5-17 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Although Ueda discloses a gas jetting apparatus, shown in Fig. 1, comprising: a vessel unit 1, shown in Fig. 1; a gas supply unit 5 for supplying a gas to said vessel unit; and a gas jetting cell unit 10 provided in said vessel unit 1 to jet the gas toward a treatment-target object W, wherein said gas jetting cell unit 10 includes:
a first cone-shaped member 12; and
a second cone-shaped member 11 disposed to surround said first cone-shaped member 12 in a side surface direction so that a gap 102 is formed with a side surface of said first cone-shaped member 12, Ueda fails to teach or suggest said gas jetting cell unit further includes a jetting-out unit for jetting a gas toward said treatment-target object, an apex side of said first cone-shaped member and an apex side of said second cone- shaped member are coupled to a side surface side of said jetting-out unit, said jetting-out unit comprising a space unit formed internally, and a plurality of jetting-out holes coupled to said space unit, and a gas supplied from said gas supply unit passes through said gap, is supplied to said space unit, and is jetted toward said treatment-target object via said plurality of jetting-out holes, as required in independent claim 1.
With respect to independent claim 7, none of the references of record teach or suggest a gas jetting apparatus comprising: a vessel unit; a gas supply unit for supplying a gas to said vessel unit; and a gas jetting cell unit provided in said vessel unit to jet the gas toward a treatment- target object, wherein said gas jetting cell unit has ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822